COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 VISTA QUALITY MARKETS,                          §
                                                                No. 08-13-00163-CV
                   Appellant,                    §
                                                                     Appeal from the
 v.                                              §
                                                                 210th District Court
                                                 §
 JORGE LIZALDE,                                               of El Paso County, Texas
                                                 §
                   Appellee.                                   (TC#2012-DCV02425)
                                                 §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

trial court’s order denying Appellant’s motion to compel arbitration. We therefore reverse the

judgment of the court below and remand the cause for entry of an order compelling arbitration

and abating the proceedings in the trial court, in accordance with this Court’s opinion. We

further order that Appellant recover from Appellee all costs of this appeal, for which let

execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 6TH DAY OF JUNE, 2014.


                                             GUADALUPE RIVERA, Justice

Before Rivera, J., Rodriguez, J., and Barajas, C.J. (Senior Judge)
Barajas, C.J. (Senior Judge), sitting by assignment